Name: Commission Regulation (EEC) No 3941/87 of 22 December 1987 amending Regulation (EEC) No 636/86 fixing the quantitative restrictions on imports into Spain of certain fruit and vegetables from third countries
 Type: Regulation
 Subject Matter: trade;  plant product;  international trade;  Europe
 Date Published: nan

 No L 373 / 1531 . 12 . 87 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3941 / 87 of 22 December 1987 amending Regulation (EEC) No 636 / 86 fixing the quantitative restrictions on imports into Spain of certain fruit and vegetables from third countries Whereas Annex II to Regulation (EEC) No 636 / 86 should also be amended in the light of the application , from 1 January 1988 , of the new tariff nomenclature ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables , HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 3798 / 85 of 20 December 1985 laying down detailed rules governing quantitative restrictions on imports into Spain of certain fruit and vegetables from third countries (*), and in particular Article 3 thereof, Whereas Article 144 of the Act of Accession provides that Spain may maintain quantitative restrictions on imports of certain fruit and vegetables from third countries until 31 December 1989 ; whereas Commission Regulation (EEC ) No 636 / 86 ( 2 ), as amended by Regulation (EEC) No 3796 / 86 ( 3 ), fixes , by volume , the quotas applicable in Spain in respect of certain fruit and vegetables from third countries ; Whereas an increase of 15% in the quotas for 1987 is not likely to cause disruption on the Spanish market ; whereas the quotas for 1988 should therefore be fixed accordingly ; Article 1 Regulation (EEC) No 636 / 86 is hereby amended as follows : 1 . In Article 1 ( 1 ), 'for 1987' is replaced by 'for 1988 '; 2 . Annexes I and II are replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1987 . For the Commission Frans ANDRIESSEN Vice-President ( ») OJ No L 367 , 31 . 12 . 1985 , p. 28 . ( 2 ) OJ No L 60 , 1 . 3 . 1986 , p. 22 . ( 3 ) OJ No L 352 , 13 . 12 . 1986 , p . 15 . 31 . 12 . 87No L 373 / 16 Official Journal of the European Communities ANNEX ¢ANNEX I (in tonnes) CN code Description Quotafor 1988 0702 00 0702 00 10 0702 00 90 0703 0703 10 0703 10 11 0703 10 19 0703 20 00 0704 0704 10 0704 10 10 0704 10 90 0706 ex 0706 10 00 0805 0805 10 0805 10 11 0805 10 15 0805 10 19 0805 10 21 0805 10 25 0805 10 29 0805 10 31 0805 10 35 0805 10 39 0805 10 41 0805 10 45 Tomatoes , fresh or chilled :  from 1 November to 14 May  from 15 May to 31 October Onions , shallots , garlic , leeks and other alliaceous vegetables , fresh or chilled :  Onions and shallots :   Onions :    Seed    Other  Garlic Cabbages , cauliflowers , kohlrabi , kale and similar edible brassicas , fresh or chilled :  Cauliflowers and headed broccoli :   From 15 April to 30 November   From 1 December to 14 April Carrots , turnips , salad beetroot , salsify , celeriac , radishes and similar edible roots , fresh or chilled :  Carrots and turnips :  Carrots Citrus fruit , fresh or chilled :  Oranges :   Sweet oranges , fresh :    From 1 April to 30 April :     Sanguines and semi-sanguines     Other:      Navels , Navelines , Navelates , Salustianas , Vernas , Valencia lates , Maltese , Shamoutis , Ovalis , Trovita and Hamlins      Other    From 1 May to 15 May :     Sanguines and semi-sanguines     Other :      Navels , Navelines , Navelates , Salustianas , Vernas , Valencia lates , Maltese , Shamoutis , Ovalis , Trovita and Hamlins      Other    From 16 May to 15 October :     Sanguines and semi-sanguines     Other :      Navels , Navelines , Navelates , Salustianas , Vernas , Valencia lates , Maltese , Shamoutis , Ovalis , Trovita and Hamlins      Other    From 16 October to 31 March :     Sanguines and semi-sanguines     Other :      Navels , Navelines , Navelates , Salustianas , Vernas , Valencia lates , Maltese , Shamoutis , Ovalis , Trovita and Hamlins | 2 650 | 2 636 499 | 1 430 439 I 2 289 No L 373 / 1731 . 12 . 87 Official Journal of the European Communities CN code Description Quotafor 1988 0805 10 49 0805 10 70 0805 10 90 0805 20 ex 0805 20 30 ex 0805 20 50 0805 20 70 0805 30 0805 30 10 0806 0806 10 0806 10 11 0806 10 15 0806 10 19 0808 0808 10 0808 10 10 0808 10 91 0808 10 93 0808 10 99 0808 20 0808 20 10 0808 20 31 0808 20 33 0808 20 35 0808 20 39 0809 0809 10 00 ex 0809 30 30      Other   Other :    From 1 April to 15 October    From 16 October to 31 March  Mandarins ( including tangerines and satsumas); Clementines , wilkings and similar citrus hybrids :   Monreales and satsumas :  Satsumas   Mandarins and wilkings :  Mandarins   Tangerines  Lemons (Citrus limon, Citrus limonum) and limes (Citrus aurantifolia):   Lemons (Citrus limon, Citrus limonum) Grapes , fresh or dried :  Fresh :   Table grapes :    From 1 November to 14 July :     Of the variety Emperor ( Vitis uinifera cv. ) from 1 December to 31 January     Other    From 15 July to 31 October Apples , pears and quinces , fresh :  Apples :   Cider apples , in bulk , from 16 September to 15 December   Other :    From 1 August to 31 December    From 1 January to 31 March    From 1 April to 31 July  Pears and quinces :   Pears :    Perry pears , in bulk , from 1 August to 31 December    Other :     From 1 January to 31 March     From 1 April to 15 July     From 16 July to 31 July     From 1 August to 31 December Apricots , cherries , peaches ( including nectarines ), plums and sloes , fresh :  Apricots  Peaches , including nectarines :  Peaches I 602 619 | 672 &gt; 1 299 I 644 428 1 230' 31 . 12 . 87No L 373 / 18 Official Journal of the European Communities ANNEX II CN code Description Quantity (% of annual quota ) 0805 0805 10 Citrus fruit , fresh or dried :  Oranges :   Sweet oranges , fresh :    From 1 April to 30 April :     Sanguines and semi-sanguines     Other :      Navels , Navelines , Navelates , Salustianas , Yernas , Valencia lates , Maltese , Shamoutis , Ovalis , Trovita and Hamlins      Other    From 1 May to 15 May :     Sanguines and semi-sanguines  - - - Other : 0805 10 11 0805 10 15 0805 10 19 0805 10 21 0805 10 25 0805 10 29 0805 10 31      Navels , Navelines , Navelates , Salustianas , Yernas , Valencia lates , Maltese , Shamoutis , Ovalis , Trovita and Hamlins      Other    From 16 May to 15 October :     Sanguines and semi-sanguines :  From 16 May to 31 March  From 1 October to 15 October     Other : 20      Navels , Navelines , Navelates , Salustianas , Vernas , Valencia lates , Maltese , Shamoutis , Ovalis , Trovita and Hamlins :  From 16 May to 31 May  From 1 October to 15 October      Other    From 16 October to 31 March :     Sanguines and semi-sanguines     Other :      Navels , Navelines , Navelates , Salustianas , Vernas , Valencia ex 0805 10 35 ex 0805 10 39 0805 10 41 0805 10 45 0805 10 49 ex 0805 10 70 0805 10 90 0805 20 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 0808 0808 10 lates , Maltese , Shamoutis , Ovalis , Trovita and Hamlins      Other   Other :    From 1 April to 15 October :  From 1 April to 31 May  From 1 October to 15 October    From 16 October to 31 March  Mandarins ( including tangerines and satsumas ); Clementines , wilkings and similar citrus hybrids :   Monreales and satsumas :  Satsumas from 1 October to 31 May   Mandarins and wilkings :  Mandarins from 1 October to 31 May   Tangerines :  From 1 October to 31 May Apples , pears and quinces , fresh :  Apples : 20 31 . 12 . 87 Official Journal of the European Communities No L 373 / 19 CN code Description Quantity (% of annual quota ) ex 0808 10 10 ex 0808 10 91 0808 20 ex 0808 20 10 0808 20 35 ex 0808 20 39 0809 ex 0809 10 00 ex 0809 30 00   Cider apples , in bulk , from 16 September to 15 December :  From 16 September to 30 November   Other :    From 1 August to 31 December :  From 1 September to 30 November  Pears and quinces :   Pears :    Perry pears , in bulk , from 1 August to 31 December :  From 1 August to 16 December    Other :     From 16 July to 31 July     From 1 August to 31 December :  From 1 August to 16 December Apricots , cherries , peaches ( including nectarines ), plums and sloes , fresh :  Apricots :  From 1 May to 31 July  Peaches , including nectarines :  Peaches from 15 June to 15 September 15 I 25 25 25'